Order entered June 26, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00481-CV

                                DAVID BARNES, Appellant

                                              V.

KATHERINE KINSER, JONATHAN BATES, AND KINSER & BATES, LLP, Appellees

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-18-01550-F

                                          ORDER
       Before the Court is appellees’ June 25, 2019 agreed motion for extension of time to file

their responsive brief. We GRANT the motion and ORDER the brief be filed no later than July

31, 2019.


                                                    /s/   BILL WHITEHILL
                                                          JUSTICE